Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed 2/5/2021, see pp. 11-16, have been considered but are not persuasive. 
The Applicant, furthermore, argues that VanGilder teaches feature leading away from the feature in claim 1 of “wherein the management controller is not communicatively connected to an actual host computing device simulated by the simulator module,” so VanGilder cannot be combined with other cited references, see pp. 12-16. 
The Applicant argues a reference must be considered in its entirety as a whole including portions that would lead away from the claimed invention, MPEP 2141.02 (VI), in combination with other references citing Gore & Assoc., Inc. v. Garlock, Inc., see p. 12 – p. 14 ¶ 2. The Examiner respectfully disagrees. In Gore & Assoc., Inc. v. Garlock, Inc., see p. 12 – p. 14 ¶ 2, claims 3 and 9 in argument require that the product be stretched at a fast rate of 100% per second to more than five times the stretch rate of the secondary reference, 65%, to be considered. Hence, the court found it impossible to combine because the plus the management controller is communicatively connected to an actual host computing device simulated by the simulator module. The reference VanGilder actually only teaches more element(s) than the instant application claims. The secondary reference Gupta is used to combine with the primary reference VanGilder to eliminate the more element(s) in VanGilder to generate a stand-alone simulator. This combination is actually in line with Ex parte Wu, 10 USPQ 2031 in MPEP 2144.04, II. Elimination of a step or an element and its function, A. Omission of an Element and Its Functions Is Obvious if the Function of the Element Is Not Desired.
The Applicant, furthermore, argues that the reference VanGilder teaches away citing MPEP 2143 I (A) Example 8 Depuy Spine, Inc. v. Medtromic Sofamor Danek, Inc., see p. 14 ¶ 3 – p. 16. For this example the court noted that the reference Puno warns that the rigidity increases likelihood that the screw will fail, so it teaches away from a rigid screw as claimed in this case. Hence, combining prior arts elements would not yield predictable results. A combination of VanGilder and Gupta should yield predictable results as a stand-alone simulator.
In addition, VanGilder in ¶ 0124 teaches modeling a data center model to simulate a data center operation based on simulated data as opposed to measured data, so VanGilder does not teach away.
For these reasons, claim 1 remains rejected, so do independent claims 9 and 16. Other claims argued patentable for depending on their respective independent claims also remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder et al. (US2011/0077795) in view of Gupta et al. (US 2014/0278333).

As per claim 1, VanGilder teaches a system, comprising:
a management controller, comprising a processor and a storage device storing computer executable code, wherein the computer executable code (¶ 0039-0040; VanGilder teaches a data center controller including at least a processor to manage and control data center characteristics; this controller corresponds to the recited management controller) comprises:
a firmware module for the management controlle
a simulator module, configured to simulate a simulated host computing device for the management controller and at least one simulated device connected to the simulated host computing device and encompassed by at least one cooling zone of the simulated host computing device (¶ 0040, 0049, 0060, 0082; VanGilder teaches a data center controller including at least one processor receiving information of temperature, capacity, power or current draw, which may be simulated by the data center controller; the portion of the data center controller corresponds to the simulator module as recited in this limitation; in ¶ 0085 
wherein the firmware module and the simulator module are both stored in the storage device of the management controller and executable at the processor of the management controller (¶ 0039-0040, 0158; VanGilder teaches a data center controller performing both functions of a firmware module and simulator module as discussed above; hence, this teaching reads onto this limitation);
wherein the firmware module, when executed at the processor, is configured to receive at least one thermal output signal from at least one cooling zone of the simulated host computing device, and to perform a test using the at least one thermal output signal or from at least one simulated device connected to the simulated host computing device and encompassed by at least one cooling zone of the simulated host computing device (¶ 0049, 0064, 0124; VanGilder teaches this control system receiving information of temperature data or cooling information, which corresponds to at least one thermal output signal, of one or more simulated data centers in one or more zones and evaluating their characteristics; in addition, VanGilder teaches a data center being divided into network zones to be identified by the controller);
wherein the simulator module, when executed at the processor, is configured to simulate thermal features of the at least one cooling zone of the simulated host computing device and the at least one simulated device connected to the simulated host computing device and encompassed by at least one cooling zone of the simulated host computing device (¶ 0040; 
generating the at least one thermal output signal based on configuration data of the at least one cooling zone of the simulated host computing device or the at least one simulated device connected to the simulated host computing device and encompassed by at least one cooling zone of the simulated host computing device (¶ 0049; VanGilder teaches simulated data such as power consumption by the data center controller for evaluation by the data center controller; this teaching indicates generating at least one thermal output as recited in the limitation); and
sending the at least one thermal output signal to the firmware module (¶ 0049; VanGilder teaches simulated data such as power consumption by the data center controller for evaluation by the data center controller; this teaching indicates the thermal output signal being sent to the firmware module in the data center controller);
but does not teach:
wherein the management controller is not communicatively connected to an actual host computing device simulated by the simulator module.
However, Gupta teaches:
the management controller is not communicatively connected to an actual host computing device simulated by the simulator module (¶ 0021, 0024; Gupta teaches a stand-alone thermal simulator for data centers that is not connected to an actual data center).
VanGilder and Gupta are analogous art because they teach a system and process for thermal simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VanGilder and Gupta. One of ordinary skill in the art would have been motivated to make such a combination because Gupta’s teachings would have helped data center designers to study the transient and steady-state thermal effects of data centers’ configurations, computing 

As per claim 3, VanGilder teaches the system as claimed in claim 1, wherein the firmware module comprises a library module storing a plurality of library programs for the at least one cooling zone of the simulated host computing device (¶ 0032; VanGilder teaches the data center controller can evaluate characteristics of data centers and applications; this teaching implies a plurality of programs used for these functions, so it reads onto this claim).

As per claim 4, VanGilder teaches the system as claimed in claim 3, wherein the simulator module comprises: 
a data store storing the configuration data of the at least one cooling zone of the simulated host computing device or the at least one simulated device connected to the simulated host computing device and encompassed by at least one cooling zone of the simulated host computing device (¶ 0049, 0078; VanGilder teaches simulating characteristics of a data center, sub-system, or individual components; VanGilder also teaches power consumption of a rack or other data center equipment may be determined based at least in part on equipment manufacturer data; these teachings imply that there is a storage or a library storing the configuration data of components in the at least one cooling zone for the data center controller to retrieve to simulate these characteristics); and
at least one thermal simulator sub-module, each configured to simulate the thermal features of one of the at least one cooling zone of the simulated host computing device or the at least one simulated device connected to the simulated host computing device and encompassed by at least one cooling zone of the simulated host computing device (¶ 0049, 0078; VanGilder teaches simulating characteristics of a data center, sub-system, or individual components; VanGilder also teaches power consumption of a rack or other data 
receiving a request from one of the library programs of the library module (¶ 0040; VanGilder teaches the data center controller monitor data indicative of the data center and receive measured data from the data center; this teaching implies that the data center controller issues a request, inherently by a program in the controller, to the data center for data from the data center; in addition, VanGilder teaches the data center controller can also simulate the data, whose function is equivalent to a simulator module as discussed in claim 1; hence, these teachings indicate at least one thermal simulator sub-module, each configured to simulate the thermal features of one of the at least one cooling zone receives a request as recited in this limitation);
generating the at least one thermal output signal as a response to the request for the thermal features of the at least one cooling zone based on the configuration data stored in the data store (¶ 0040; VanGilder teaches the data center controller monitor data indicative of the data center and receive measured data from the data center; this teaching indicates that the at least one thermal simulator sub-module generates the at least one thermal output signal as recited in this limitation); and 
sending the response to the library module (¶ 0040; VanGilder teaches the data center controller monitor data indicative of the data center and receive measured data from the data center; this teaching indicates that the at least one thermal simulator sub-module sends the response back as recited in this limitation).

As per claim 5, VanGilder teaches the system as claimed in claim 1, wherein the configuration data comprises:

but does not teach:
at least one master profile of the at least one cooling zone; and 
at least one parameter profile corresponding to at least one parameter of the at least one device connected to the computing device, room or air flow path within each of the at least one cooling zone of the computing device, and an environment external to the cooling zone.
However, Gupta teaches:
at least one master profile of the at least one cooling zone (¶ 0026-0028; Gupta teaches information describing layout of a data center; this information corresponds to a master profile as claimed); and 
at least one parameter profile corresponding to at least one parameter of at least one device connected to the computing device, room (¶ 0028; Gupta teaches information about shape of room comprising wall length, height, and orientation) or air flow path within each of the at least one cooling zone of the computing device, and an environment external to the cooling zone.

As per claim 6, VanGilder teaches the system as claimed in claim 5, wherein the at least one thermal algorithm comprises at least one heat flow out algorithm (¶ 0134; VanGilder teaches determining workload distribution for based on airflow pattern comprising removal of hot air; this determination is interpreted as one heat flow out algorithm), at least one heat buildup algorithm, and at least one zone temperature algorithm (¶ 0134; VanGilder teaches determining workload distribution for satisfying cooling metric based on airflow pattern 

As per claim 7, Gupta teaches the system as claimed in claim 5, wherein a value of each of the parameters is a static value, a random value within a range, a value obtained from one or more patterns, a value derived from a function of another set of variables, a value set by an administrator (¶ 0027-0028; Gupta teaches information used by designers and required from the user; this teaching means there are parameters’ values provided by a designer/user interpreted as an administrator), a time-based value, or a value picked from a socket server.

As per claim 9, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claims 5 & 7. They are, therefore, rejected for the same reasons.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over VanGilder et al. in view of Gulpta et al. as applied to claims 1 above, and further in view of Moore et al. (US 2014/0105244).

As per claim 2, VanGilder and Gupta do not teach the system as claimed in claim 1, wherein the management controller is a baseboard management controller (BMC).
However, Moore teaches:
the management controller is a baseboard management controller (BMC) (¶ 0031, 0033).
VanGilder, Gupta, and Moore are analogous art because they teach a system for management controller. It would have been obvious to one of ordinary skill in the art before  Moore’s teachings would have been a logical candidate to host temperature logging and communication with devices to manage and monitor certain aspects of computer system such as temperature, power cycles, etc. (¶ 0033).

Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder et al. in view of in view of Gulpta et al. as applied to claims 1, 12, 19 above, and further in view of Dot Hill (AssuredSAN Event Descriptions Reference Guide, Jan 2016), Jenne et al. (US 2017/0220362), and Freeman et al. (US 2006/0291160).

As per claim 8, VanGilder teaches the system as claimed in claim 1, wherein the at least one device connected to the computing device comprises:
a power supply unit (PSU) (para0034; VanGilder teaches cooling for a computer in a data center; a computer implies a power supply unit); 
a system interface (¶ 0035; VanGilder teaches network connectivity equipment, implying a system interface within a computer);
a network interface card (NIC) (¶ 0035; VanGilder teaches network connectivity equipment implying a NIC); 
a satellite management controller (¶ 0040; VanGilder teaches a data center controller remote from data centers, meaning a satellite management controller);
an interface connected to the satellite management controller (¶ 0040, Fig. 2; VanGilder teaches a remote controller interfacing with data centers); 
but VanGilder and Gupta do not teach:
a voltage sensor; 
a computer tachometer sensor; 

a complex programmable logic device (CPLD); 
a field-replaceable unit (FRU);
a Redundant Array of Independent Disks (RAID) controller; 
a RAID-on-chip (ROC); 
a universal serial bus (USB) interface; and 
a Host Embedded Controller Interface (HECI).
However, Dot Hill teaches:
a voltage sensor (p. 4 ¶ 1, p. 70; Dot Hill teaches guide describing events in an AssuredSAN storage system; this teaching means these events occurring to components in an AssuredSAN storage system; with that said, Dot Hill teaches event to a voltage sensor in the storage system); 
an Inter-Integrated Circuit (I2C) device (p. 44 line 10; Dot Hill teaches detecting I2C error, which means existence of an Inter-Integrated Circuit (I2C) device); 
a complex programmable logic device (CPLD) (p. 48 paragraph below number 363; Dot Hill teaches component CPLD in the system); 
a field-replaceable unit (FRU) (p. 38 paragraphs under number 247);
a Redundant Array of Independent Disks (RAID) controller (p. 97 ¶ 1); 
a RAID-on-chip (ROC) (p. 95 ¶ 1; Dot Hill teaches a processor responsible for RAID controller functions, interpreted as a RAID-on-chip).
VanGilder, Gupta, and Dot Hill are analogous art because they teach a system for management controller. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VanGilder, Zhang, and Dot Hill. Dot Hill’s teachings would have expanded management controller to a SAN system.
VanGilder, Gupta, and Dot Hill do not teach:

a universal serial bus (USB) interface; and 
a Host Embedded Controller Interface (HECI).
However, Jenne teaches:
a universal serial bus (USB) interface (¶ 0050); and 
a Host Embedded Controller Interface (HECI) (¶ 0018).
VanGilder, Gupta, Dot Hill, and Jenne are analogous art because they teach a system for management controller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VanGilder, Gupta, Dot Hill, and Jenne. One of ordinary skill in the art would have been motivated to make such a combination because Jenne’s teachings would have expanded management controller to a system comprising a USB and HECI interfaces.
VanGilder, Gupta, Dot Hill, and Jenne do not teach:
a computer tachometer sensor (US 20060291160);
However, Freeman teaches:
a computer tachometer sensor (¶ 0017).
VanGilder, Gupta, Dot Hill, Jenne, and Freeman are analogous art because they are related to a computing system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VanGilder, Gupta, Dot Hill, Jenne, and Freeman. One of ordinary skill in the art would have been motivated to make such a combination because Freeman’s teachings would have helped detect unique series of sensing points as the cooling fan rotates and generate a sequence of pulses corresponding to the detected sensing points (Abstract).

As per claim 15, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.



/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129